 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    BETHEAL HABTE GEBREHAWARIAT,                      CASE NO. C18-128 RSM
 9                   Plaintiff,                         ORDER GRANTING DEFENDANT
10            v.                                        SEATTLE CITY LIGHT’S MOTION FOR
                                                        SANCTIONS AND DISMISSING CASE
11    SEATTLE CITY LIGHT, et al.,
12                   Defendants.
13

14                                      I.      INTRODUCTION

15          This matter is before the Court on Defendant Seattle City Light’s Motion for Sanctions.

16   Dkt. #40. Due to Plaintiff’s repeated failures to provide responses to interrogatories and requests
17
     for production, Defendant City Light (“City Light”) brought a motion to compel responses. Dkt.
18
     #36. This Court granted the motion and ordered Plaintiff to respond. Dkt. #39. Plaintiff did not
19
     comply with the Court’s order and City Light now asks the Court to dismiss Plaintiff’s action as
20
     a sanction for his failure to respond. Dkt. #40. Plaintiff does not oppose the request. For the
21

22   following reasons, the Court grants City Light’s Motion for Sanctions and dismisses the case.

23                                       II.    BACKGROUND
24          This case has not significantly advanced since it was first removed to this Court on
25
     January 26, 2018. Instead, it has limped and stumbled toward the mirage of an ever-shifting trial
26
     date. Plaintiff’s has been represented by two different attorneys, with each ultimately seeking to



     ORDER – 1
     withdraw to avoid violation of the Rules of Professional Conduct. Dkts. #13 and #33. Other
 1

 2   than joint submissions and motions to withdraw, Plaintiff has not filed any motion with this

 3   Court. Since April 18, 2019, when Plaintiff last went pro se, he has not filed anything with the

 4   Court including a response to City Light’s Motion to Compel Discovery and Extend Deadlines
 5
     (Dkt. #36) or this Motion for Sanctions (Dkt. #40). In short, Plaintiff has given this Court no
 6
     indication that he intends to pursue this matter.
 7
            For its part, City Light has had some continued interactions with Plaintiff but has not
 8
     fared much better. City Light served a first set of interrogatories and requests for production on
 9

10   Plaintiff on, or about, May 16, 2018. Dkt. #41 at 5–18. Despite Plaintiff being represented for

11   some portion of that time, City Light has never received responses to any of its discovery
12   requests. See Dkt. #37. Facing approaching discovery deadlines, City Light sought to compel
13
     Plaintiff’s compliance with its discovery requests. Dkt. #36. As noted, Plaintiff did not oppose
14
     the motion and the Court required Plaintiff to “serve on Defendants, by no later than May 31,
15
     2019, his complete responses to Defendant City Light’s First Interrogatories and Requests for
16

17   Production” and to “appear for a videotaped deposition on June 7, 2019.” Dkt. #39 at 5 (emphasis

18   omitted). Plaintiff was specifically warned that failure to respond to the discovery requests “may

19   result in sanctions, including dismissal of his case.” Id. (emphasis omitted).
20          City Light indicates that on May 30, 2019, Plaintiff requested another extension of time
21
     to comply with the Court’s order, a request that City Light denied. Dkt. #41 at ¶¶ 4–8. Plaintiff
22
     did not provide any responses by May 31, 2019. Id. at ¶ 7. Plaintiff did appear for his deposition
23
     on June 7, 2019 but did not provide any documents other than a “two-page document listing
24

25   names of other engineers that he said the union had provided him” earlier that day. Id. at ¶ 8.

26   Throughout his deposition, Plaintiff “testified repeatedly that he could not answer questions




     ORDER – 2
     without reviewing documents” in his possession but which he has never provided to City Light.
 1

 2   Id.; see also Dkt. #41 at 28–52.

 3                                         III.      DISCUSSION

 4         A. Legal Standards
 5
              The scope of discovery under the Federal Rules of Civil Procedure is broad. FED. R. CIV.
 6
     P. 26(b)(1).1 Parties are required to respond to both interrogatories and requests to produce
 7
     documents within 30 days of being served with the requests.              FED. R. CIV. P. 33(b)(2)
 8
     (“responding party must serve its answers and any objections within 30 days after being served
 9

10   with the interrogatories”); FED. R. CIV. P. 34 (b)(2)(A) (responding party must “respond in

11   writing within 30 days after being served”). The Federal Rules of Civil Procedure also provide
12   for sanctions for failing to comply with a court order and for failing to respond to interrogatories
13
     or document requests. FED. R. CIV. P. 37(b)(2), (d)(3). Under Rule 37, the court have broad
14
     discretion in the crafting of appropriate sanctions, up to and including dismissal. Id.; Liew v.
15
     Breen, 640 F.2d 1046, 1050 (9th Cir. 1981).
16

17            Where a court considers dismissal as a remedy for failure to comply with a court order,

18   the court is to consider: “(1) the public’s interest in expeditious resolution of litigation; (2) the

19   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
20   favoring disposition of cases on their merits; and (5) the availability of less drastic sanctions.”
21

22
     1
         Federal Rule of Civil Procedure 26(b)(1):
23
              Unless otherwise limited by court order, the scope of discovery is as follows:
24            Parties may obtain discovery regarding any nonprivileged matter that is relevant
25            to any party’s claim or defense and proportional to the needs of the case,
              considering the importance of the issues at stake in the action, the amount in
26            controversy, the parties’ relative access to relevant information, the parties’
              resources, the importance of discovery in resolving the issues, and whether the
              burden or expense of the proposed discovery outweighs its likely benefit.


     ORDER – 3
     In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006)
 1

 2   (quoting Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987). The “factors are ‘not a

 3   series of conditions precedent before the judge can do anything,’ but a ‘way for a district judge

 4   to think about what to do.’” Id. (quoting Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051,
 5
     1057 (9th Cir. 1998)). Additionally, the Court should consider the willfulness of the conduct.
 6
     Henry v Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1995) (“‘disobedient conduct not shown to
 7
     be outside the control of the litigant’ is all that is required to demonstrate willfulness, bad faith,
 8
     or fault”) (citations omitted).
 9

10       B. Dismissal Is Appropriate

11           Here, consideration of the five relevant factors leads the Court to conclude that dismissal
12   is the appropriate sanction. Plaintiff has not indicated any interest in seriously pursuing this
13
     matter. A sanction short of dismissal would necessitate yet another continuance of the trial
14
     date—currently November 18, 2019.2 Despite not being heavily litigated, this case has cluttered
15
     the Court’s docket for long enough and should be concluded. While the Court notes the strong
16

17   preference for resolution of cases on their merits, Plaintiff appears unlikely to pursue this matter

18   to the merits and his failure to provide relevant documentation or testimony casts serious doubt

19   on the merits of his action.
20           Perhaps most seriously, a remedy short of dismissal would appear to prejudice City Light.
21
     Litigation depends on access to relevant evidence. Nixon v. Adm’r of Gen. Servs., 433 U.S. 425,
22
     477 (1977) (noting that “the functioning of our adversary legal system [] depends upon the
23
     availability of relevant evidence in carrying out its commitments both to fair play and to the
24

25   discovery of truth within the bounds set by law”) (citations omitted). Without access to evidence,

26
     2
       The Court’s previous deadline for completing discovery has passed and the deadline for
     dispositive motions is fast approaching. See Dkt. #39.


     ORDER – 4
     City Light would certainly be prejudiced in defending itself at trial. But City Light is also unable
 1

 2   to determine whether this case can be resolved short of trial or on summary judgment as Plaintiff

 3   has prevented it from analyzing or considering his evidence. Without the aid of relevant

 4   discovery, this action is unlikely to resolve absent dismissal.
 5
            Nor do sanctions short of dismissal appear appropriate. As noted above, this evidence is
 6
     essential to City Light defending against Plaintiff’s claims. Plaintiff did not provide answers or
 7
     produce documents in response to City Light’s requests, did not contest its motion to compel,
 8
     and failed to comply with the Court’s resultant order. Similarly, Plaintiff has not responded to
 9

10   City Light’s Motion for Sanctions, alone a basis for granting the Motion.3 LCR 7(b)(2) (“if a

11   party fails to file papers in opposition to a motion, such failure may be considered by the court
12   as an admission that the motion has merit”). Plaintiff has not indicated a willingness to comply
13
     with further orders of this Court, has not proposed any lighter sanction, and has not provided any
14
     justification. The Court must assume Plaintiff’s actions are willful, leaving dismissal as the most
15
     appropriate sanction.4
16

17

18

19
     3
       The Court notes that there were some issues with the noting date of City Light’s Motion for
20   Sanctions. City Light originally filed its Motion on Thursday June 27, 2019 and noted it for the
21   Court’s consideration on July 12, 2019. In so doing, City Light treated the Motion as a “third
     Friday motion” pursuant to Local Civil Rule 7(d)(3). Realizing that its Motion should be noted
22   as a “fourth Friday motion” as it sought dismissal, City Light renoted its Motion on Friday June
     28, 2019 for consideration on July 19, 2019. Dkt. #42. This was four Fridays after the original
23   filing date. However, if the Court, or Plaintiff, were to treat the Motion as only having been
     correctly noted as of Friday June 28, 2019, the following fourth Friday would have been July 26,
24   2019. Regardless, the matter is now moot as Plaintiff’s response would have been due no later
25   than July 22, 2019. Plaintiff has been afforded a full opportunity to respond and has not done so.
     4
26     City Light indicates that Plaintiff has asserted some vague concerns that materials will be altered
     if he provides them to City Light. Dkt. #41 at ¶ 9. Regardless, Plaintiff has never raised the issue
     with the Court or sought any sort of relief to address his concerns.


     ORDER – 5
                                        IV.     CONCLUSION
 1

 2          Having reviewed City Light’s Motion, documents filed in support, and the remainder of

 3   the record, the Court finds and ORDERS:

 4      1. Defendant Seattle City Light’s Motion for Sanctions (Dkt. #40) is GRANTED.
 5
        2. All of Plaintiff’s claims are DISMISSED with prejudice.
 6
        3. This matter is now CLOSED.
 7
        4. The Clerk shall send a copy of this Order to Plaintiff, via U.S. Mail, at the following two
 8
            addresses:
 9

10          Betheal Gebrehawariat                        Betheal Gebrehawariat
            1203 NE 135th St. #201                       1203 NE 135th St. #210
11          Seattle, WA 98125                            Seattle, WA 98125
12          Dated this 26th day of July 2019.
13

14

15
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26




     ORDER – 6
